Citation Nr: 0020655	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen claims for a back disorder, nervous condition, and 
skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
November 1978.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant had not presented new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for a back disorder, nervous 
condition, and skin disorder.  The appellant filed a notice 
of disagreement with this rating determination in October 
1998.  A statement of the case was issued to the appellant in 
January 1999.  The appellant perfected an appeal in this 
matter in February 1999. 


FINDINGS OF FACT

1.  The appellant's claims for service connection for a back 
disorder, nervous condition, and skin disorder were finally 
denied in a June 1996 rating decision.
The appellant was provided notice of the decision and his 
appellate rights. A timely appeal was not perfected.

2.  In October 1997, the appellant requested that his claims 
for service connection for a back disorder, nervous 
condition, and skin disorder be reopened. 

3.  Evidence added to the record since the RO's June 1996 
decision, including service medical records, VA and private 
medical records, and lay statements bears directly and 
substantially upon the subject matter now under consideration 
(i.e., whether disabilities of the back and skin, and a 
nervous condition were incurred in or aggravated during 
service) and, when considered alone or together with all of 
the evidence, both old and new, has a significant effect upon 
the facts previously considered. 

4.  The claims for entitlement to service connection for a 
back disorder, nervous condition, and skin disorder are not 
supported by cognizable evidence demonstrating that these 
claims are plausible or capable of substantiation. 



CONCLUSIONS OF LAW

1.  Evidence received since the unappealed June 1996 RO 
decision, which denied service connection for a back 
condition, nervous condition, and skin condition is new and 
material; and the claims for these benefits are reopened.  38 
U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1999). 

2.  The claims for entitlement to service connection for a 
back condition, nervous condition, and skin condition are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the June 1996 RO 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (1999).  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the June 1996 rating decision.  In order to do so, the Board 
will separately describe the evidence that was of record in 
June 1996, and the evidence presented since that decision.  
The prior evidence of record is vitally important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id. 

A review of the record discloses that the appellant initially 
sought service connection for back and skin disorders and a 
nervous condition in January 1996.  

By rating action, dated in June 1996, the RO denied the 
appellant's claims.  In this regard, it was the RO's 
determination that the evidence did not demonstrate that the 
claimed disabilities were incurred in service.  It was noted 
that the evidence reviewed in conjunction with this rating 
determination included service medical records, VA medical 
and outpatient examination records, and a lay statement.

A.  Back Disorder

Service medical records reflect that the appellant was 
evaluated to be without defect or abnormality on entrance 
examination in November 1975.  The medical examination report 
indicated that the musculoskeletal system and spine were 
evaluated as normal.  

The appellant was evaluated in March 1976 for complaints of 
low back pain, with frequent urination.  He was referred for 
diagnostic evaluation, which revealed normal findings.  An 
assessment of muscular pain was indicated, and the appellant 
was referred for physical therapy.  The appellant underwent 
further evaluation for his reported back pain that day.  The 
clinical report indicated that the appellant reported the 
onset of low back pain during training.  The examiner noted 
that the appellant's complaints were consistent with the 
noted clinical assessment.  By April 1976, the appellant 
reported that he experienced difficulty lifting, sitting, 
walking, and sleeping.  Examination showed limited range of 
motion with pain on motion of the spine.  The appellant was 
also evaluated with muscle spasm of the low back.  The 
diagnostic impression was muscle spasms.  He was treated with 
medication.  The appellant was seen in May 1976 for 
complaints of low back pain.  An injection was administered 
at that time.  During evaluation later that month, he 
indicated that his back pain had been persistent for five 
months.  The appellant described his symptoms as back pain 
with radiation extending up the back.  Examination showed the 
muscles of the back to be tight.  There was no evidence of 
any bruise or outward deformity.  A clinical impression of 
muscle spasm in lower back and muscle tension was indicated.  


The appellant was seen at the aid station following continued 
complaints of more severe back pain in May 1976.  The report 
noted that the appellant reported negative results with 
medication provided one month earlier.  On physical 
examination, the appellant reported that he was unable to 
touch his toes.  The examiner noted that the appellant was 
able to achieve the same 90-degree angle while in seated 
position.  The examiner indicated that the appellant 
demonstrated full range of motion.  X-ray studies of the 
lumbosacral spine were negative.  In his assessment, the 
examiner indicated that the appellant exhibited probable 
factitious pathology, and that the appellant had been seen 
many times with findings of minimal paravertebral muscle 
spasm.  It was noted that the appellant would be referred to 
the medical officer due to the high frequency of incidents of  
exacerbation of his low back pain.  When evaluated by the 
medical officer, in May 1976, it was noted that the 
appellant's history was significant for chronic complaints of 
lower back pain, exacerbated by bending and lifting.  On 
examination, the appellant was evaluated with minimal 
findings noted to be subjective in nature.  There was no 
evidence of spasms.  The clinical assessment was low back 
pain, noted to be muscular in origin.  The appellant was 
treated with medication, therapeutic exercises, and use of 
heat application.  The appellant was next evaluated in late 
May 1976, at which time the examiner indicated that the 
appellant had been seen almost daily for complaints of low 
back pain, and that physical examination has always been 
within normal limits or with minimal paravertebral spasms.  
Physical examination conducted at that time yielded normal 
findings.  X-ray studies were noted to be normal.  In his 
assessment, the examiner ruled out an assessment of 
manipulation, and evaluated the appellant with low back pain, 
questionable factitious.  On consultation examination in May 
1976, the appellant exhibited normal motion of the low back.  
It was noted that the appellant tended to move in a slow, 
determined manner.  Examination showed reflexes and straight 
leg raising to be normal.  X-rays of the spine were noted to 
be normal.  The impression was normal lumbosacral spine.  

An October 1977 clinical report indicated that the appellant 
presented after being struck from behind.  On examination, 
the appellant exhibited full range of motion.  

There was spasticity associated with the left side of the 
spinal cord lumbar sacral curve.  The assessment was low back 
muscle spasm secondary to trauma.

On separation examination in August 1978, the appellant 
reported a history of recurrent back pain.  The medical 
examination report indicated that physical examination was 
negative for any findings relative to the spine or 
musculoskeletal system.

In a January 1996 lay statement, the appellant's mother 
recalled the appellant having written to her while in service 
concerning his back condition.  The appellant reportedly 
informed her that he had injured his back while on duty, and 
had been seen during "sick call."  It was noted that the 
appellant stopped reporting for sick call because of the time 
away from duty.  She indicated that the appellant advised her 
of his belief that information pertaining to his back 
condition had not been included in the medical examination 
report at the time of his separation from service.

On VA examination, conducted in March 1996, the appellant 
presented with complaints of pain in his back, which 
reportedly prevented him from performing heavy exercise or 
maintaining employment.  The appellant was noted to describe 
his back condition as involving pain that limits him in 
movement or walking for extended periods of time.  The 
examiner indicated that the appellant undressed and dressed 
with ease and speed.  Evaluation of the back showed no point 
tenderness on palpation of the spinal processes.  The 
examiner indicated that the musculature of the back appeared 
to be within normal limits.  Movement of the cervical spine 
was within normal limits.  It was noted that motion of the 
lumbar spine could not be fully evaluated secondary to the 
appellant's inability to flex forward, extend backwards, and 
perform lateral flexion or rotation due to reported back 
pain.  The examiner noted that the appellant did not appear 
to be objectively experiencing a considerable amount of pain 
trying to perform these tasks.  Examination also revealed 
decreased muscular power of different muscle groups 
throughout.  The examiner indicated that this circumstance 
might be partially attributed to the 

appellant's inability to cooperate with examination due to 
pain.  There were no focal findings noted on examination of 
muscular power.  Deep tendon reflexes were normal throughout.  
Sensory examination was also normal throughout.  X-ray 
studies of the cervical and lumbosacral spine were grossly 
within normal limits.  The diagnostic impression was clinical 
back strain in the lumbar area.

A March 1996 clinical report indicated that the appellant was 
treated for low back pain.  The report noted that the 
appellant was prescribed medication.  It was also noted that 
the appellant was not subject to any limitation in physical 
activity.

The RO, in a June 1996 rating decision, denied service 
connection for a back condition, finding that the appellant 
had not presented a well-grounded claim.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect an appeal within the 
requisite time period.  

Evidence received thereafter included an October 1994 
clinical report, which  indicated that the appellant was seen 
for low back pain syndrome.  The report noted that the 
appellant was referred to the orthopedic clinic.

A clinical report, dated in October 1994, indicated that the 
appellant reported a history of traumatic injury after a fall 
in March 1994.  The appellant noted the onset of pain in the 
neck, thoracic and lumbar spine a few days after the fall.  
He also reported pain in the lower extremities.  He reported 
decreased motion in the upper and lower extremities.  An 
assessment of traumatic pain of the neck and lower back was 
noted.  A neurosurgical consultation report, dated in October 
1994, indicated that the appellant was evaluated for neck and 
low back pain radiating to the arms and legs.

The appellant was referred for physical therapy in January 
1995.  It was noted that he had poor tolerance to exercises, 
with no real improvement in pain reported.  

A March 1995 neurosurgical consultation report indicated that 
the appellant was evaluated for low back pain.  The clinical 
assessment was myalgia.  


A June 1995 hospital report indicated that physical 
examination of the musculoskeletal system showed no clubbing, 
cyanosis, or edema.  The appellant exhibited full range of 
motion.  Motor strength was evaluated as 5/5.  Sensation was 
evaluated as grossly intact to light touch.  The appellant 
was observed to demonstrate a steady gait.  The medical 
report did not contain any diagnostic finding relative to the 
back. 

In a May 1996 lay statement, a fellow service member 
recounted his encounters with the appellant while they served 
on active duty.  He recalled one incident in 1978, in which 
the appellant informed him that he sustained an injury to his 
back during a training exercise, when he attempted to free a 
4.2 mortar that was stuck on the track vehicle.  The service 
member indicated that he accompanied the appellant to the 
dispensary, and observed that the appellant was given 
medication.  It was also recounted that the appellant later 
told him that he received a disciplinary action, because of 
continued problems he experienced with his back. 

In a lay statement, dated in April 1997, the appellant's 
father indicated that he accompanied the appellant to see a 
private physician in December 1978, and during the period 
from January to June 1979, for treatment of his persistent 
back condition.    It was noted that records documenting this 
treatment were destroyed in a fire.  This information was 
confirmed in a separate statement from the appellant's 
mother, dated in March 1997.  Also provided was 
correspondence received from a private medical office 
indicating that most records were destroyed in a fire at the 
office in 1996.

In a December 1997 lay statement, a friend of the appellant's 
indicated that he observed that the appellant experienced 
back pain following his return from service.  He indicated 
that the appellant often complained to him and others 
regarding his back pain.


B.  Nervous Condition

The record discloses that service medical records are 
negative for any psychiatric complaints or diagnosis.

In a January 1996 lay statement, the appellant's mother 
reported that the appellant had not been the same since his 
release from service.  She indicated that the appellant 
suffered from depression.

During VA examination in March 1996, the appellant reported a 
history of depression.  The medical examination report was 
negative for any diagnostic finding relative to this 
complaint.

By rating action, dated in June 1996, the RO denied the claim 
for service connection for a nervous condition.  It was the 
RO's determination that the appellant had not presented a 
well-grounded claim.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
perfect a timely appeal.

Evidence thereafter received included a March 1995 clinical 
report, which referenced a clinical assessment of 
questionable clinical depression.

The appellant underwent VA hospitalization in June 1995.  The 
hospital report indicated that the appellant presented with 
complaints of difficulty remembering, and experiencing 
feelings of worthlessness and hopelessness since his back 
injury and loss of employment.  He also reported visual and 
auditory hallucinations.  The appellant was unable to 
indicate the onset of his symptoms.  On mental status 
examination, the appellant was alert, oriented, anxious, 
guarded, and vague.  His mood was depressed.  His affect was 
constricted.  His thought processes were vague and 
suspicious.  There was no loosening of associations.  The 
examiner noted that the appellant admitted to visual and 
auditory hallucinations, but was unable to describe the 
content.  It was noted that the appellant apparently 
responded to these 

hallucinations.  The examiner indicated that the appellant 
was too guarded to fully assess the delusional quality of the 
content.  The appellant denied homicidal ideation, but was 
unclear with regard to suicidal ideation.  His concentration 
was poor.  His memory was poor.  His insight and judgment 
were evaluated as limited.  The final diagnosis was major 
depression with psychotic features.  A Global Assessment of 
Functioning (GAF) score of 45 was indicated.

In a May 1996 lay statement from a fellow service member, it 
was noted that the appellant appeared to be depressed on two 
occasions he visited the appellant while in service.  In each 
instance, the appellant was noted to be upset concerning his 
physical impairment.

A January 1997 lay statement from an acquaintance of the 
appellant indicated that he observed a change in the 
appellant's demeanor following the latter's return from 
service.  Specifically, he indicated that the appellant would 
remain isolated from others, and did not participate in 
recreational activities as he did prior to service.  It was 
noted that the appellant had become antisocial, reportedly 
due to his skin disorder. 

In a December 1997 lay statement, a friend of the appellant's 
reported that he noticed a difference in the appellant 
following the appellant's release from service.  He noted 
that the appellant would "see things that others didn't 
see," and used to talk to himself often.  It was further 
noted that the extent to which the appellant's behavior had 
changed caused him and other friends to avoid the appellant, 
because they no longer felt comfortable around him.  The 
friend also recalled that the appellant's parents would 
accompany him to medical appointments.

C.  Skin Disorder  

Service medical records show that the appellant was evaluated 
with secondary pes planus with calluses on entrance 
examination in November 1975.  There were no other findings 
made relative to the skin.


The appellant was seen in January 1976 and evaluated with 
seborrheic dermatitis of the scalp, sides of his nose, and 
eyebrows. The report noted that he was treated with medicated 
lotion.  A May 1976 clinical report indicated that the 
appellant presented for evaluation at the aid station with 
complaints of frequent skin irritation of the face, for which 
he was treated with medication without results.  It was noted 
that the appellant's condition was worse during the summer 
season.  The appellant was noted to have no history of 
allergies.  Examination showed epithelial desquamation on 
zygomas.  A diagnostic assessment was deferred, although the 
examiner indicated that the appellant's condition appeared to 
be dry skin.  When evaluated by the medical officer, the 
appellant was evaluated seborrheic dermatitis.

The appellant was evaluated in June 1976 for complaints of a 
history of rash on the cheeks and in the groin area.  The 
appellant was referred to the dispensary for evaluation.  The 
clinical report indicated that the appellant reported a two-
week history of skin rash involving the face and groin.  
Examination showed a maculopapular rash involving the face 
and groin areas.  An assessment of rash/contact dermatitis 
was indicated.  The appellant was treated with prescribed 
medication.  The appellant was seen days later for a rash, 
noted to have begun as urticaria, that was now spreading.  
When evaluated at the aid station, the appellant complained 
of a two-week history of pruritic hypopigmented butterfly 
rash, which did not respond to medication.  On examination, 
the appellant was evaluated with hypopigmented macular 
lesions across the bridge of his nose, and both maxillae.  
The clinical impression was eczematous dermatitis.  The 
appellant was seen in August 1976 for evaluation of a rash on 
his face.  On dermatological consultation in August 1976, the 
appellant was evaluated with probable seborrheic dermatitis.  
When evaluated later that month, the appellant reported 
complaints of itching associated with a rash on his face and 
trunk.  An assessment of seborrheic dermatitis was noted.  
The appellant was referred for dermatological consultation 
for scaling on his cheeks and nose.  At that time, the 
examiner noted that the appellant's skin condition was 
clearing.


During a September 1977 clinical report, the appellant 
reported a two-year history of an intermittent scaling rash.  
It was noted that, at the time of this examination, only a 
small patch was detected next to the appellant's nose.  A 
clinical impression of seborrheic dermatitis was noted.  The 
appellant was treated with medicated cream.

On separation examination, conducted in August 1978, the 
appellant was evaluated to be without any defect or 
abnormality involving the skin.  The medical report did not 
reflect that the appellant reported any complaints relative 
to his skin. 

VA medical examination report, dated in March 1996, indicated 
that the appellant reported subjective complaints of a skin 
condition, described as intermittent eruptions filled with 
fluid.  Examination of the skin revealed no evidence of rash 
at that time.  The examiner noted that the skin appeared to 
be within normal limits.  No diagnostic finding was noted 
with respect to the skin.

A March 1996 clinical report indicated that the appellant was 
seen for treatment of eczema, for which he was treated with 
prescribed medication.

The claim for service connection for a skin disorder was 
denied in June 1996, based upon a finding that a well-
grounded claim had not been presented.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, but did not perfect a timely appeal.

Evidence thereafter reviewed in conjunction with this claim 
included a May 1996 lay statement, in which a fellow service 
member recalled his encounters with the appellant while each 
served on active duty.  He recalled one incident in 1977, in 
which the appellant was reportedly upset that he was 
developing a rash on his face, which he attributed to 
exposure to residue of mortar rounds.  The appellant 
reportedly told him that the rash developed as a result of 
the appellant's having to 

handle mortar rounds, and that he had been seen in the 
dispensary for this condition.  It was noted that he had not 
observed the appellant to have a rash prior to that time.

The appellant presented in June 1995 with complaints of a 
rash involving his hands.  The appellant reported a history 
of rash on his hands when he works with grease, petroleum 
products, and lacquer thinner.  He reported that his skin 
condition was intermittent in nature, manifested by minimal 
scaling dermatitis on the sides of the hands.  An assessment 
of contact dermatitis was noted.

In a lay statement, dated in April 1997, the appellant's 
father indicated that he accompanied the appellant to see a 
private physician in December 1978, and during the period 
from January to June 1979, for treatment of the appellant's 
persistent skin condition.    It was noted that records 
documenting this treatment were destroyed in a fire.  This 
information was confirmed in a separate statement from the 
appellant's mother, dated in March 1997.  A copy of 
correspondence from a private medical office, dated in August 
1997, confirmed that patient records were destroyed in a fire 
in 1996.

A January 1997 lay statement from an acquaintance of the 
appellant indicated that the appellant advised him that he 
developed a rash while in service.  The friend indicated that 
he had an opportunity to observe the rash on the appellant's 
hand.  Another (undated) statement received from a friend of 
the appellant recounted that he frequently played basketball 
with the appellant prior to the appellant's entry into 
service.  He indicated that he had not previously observed 
the appellant to have a skin disorder, but noted that the 
appellant had a skin disorder after he returned from service.  
He also recalled that the appellant was under the care of a 
physician during this period.  A December 1997 lay statement 
noted that the appellant suffered from a rash on his face. 



Analysis

I. New and Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a psychosis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which  provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support 

of the claim, the claim as reopened (as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the appellant's current back, 
psychiatric, and skin disorders are shown by medical evidence 
to be related to service.

As previously noted, the RO last final denial of the 
appellant's claim for service connection was the unappealed 
rating decision of June 1996.  That determination was based 
on a finding that the medical evidence of record did not 
establish that the 

claimed disabilities were incurred during the appellant's 
period of service.  The Board observes, however, that the 
newly submitted evidence now shows that the appellant carries 
diagnoses of low back pain syndrome, major depression, and 
contact dermatitis, and documents a history of treatment for 
such symptomatology.   The Board must presume the credibility 
of this evidence for purposes of determining whether new and 
material evidence has been submitted.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Moreover, this evidence is 
not cumulative and redundant, and it bears directly and 
substantially on the question of whether the appellant 
currently has disabilities of the back and skin, and a 
psychiatric disorder, that are of service origin, which was 
lacking at the time of the June 1996  rating action.  
Therefore, the Board finds that the additional medical 
evidence  referencing diagnostic findings relative to the 
back and skin, and for psychiatric impairment, with lay 
statements regarding the history of symptoms since service, 
constitute new and material evidence for purposes of 
reopening the claims for entitlement to service connection 
for disabilities of the back and skin, and for a psychiatric 
disorder.  See 38 C.F.R. § 3.156(a).

II. Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claims for 
service connection for back, skin, and psychiatric disorders, 
the threshold question that must now be resolved is whether 
the appellant has presented evidence of well-grounded claims. 
A well-grounded claim is a plausible claim, that is, 
meritorious on its own or capable of substantiation. An 
allegation of a disorder that is service connected is not 
sufficient. In this context, the appellant must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 

injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra). The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, uncorroborated lay statements are not of sufficient 
probative weight nor are they competent evidence to establish 
a causal relationship between the claimed disabilities and 
the appellant's period of military service.

The record shows that the RO has continued to deny the 
appellant's claims for service connection based upon its 
finding that the claimed disabilities are not shown to be 
related to service.  It was further noted that while post 
service records document that the appellant has received VA 
treatment, there was no evidence presented which relates the 
claimed disabilities to the appellant's period of military 
service.


In this case, the record on appeal does not contain a medical 
opinion that the claimed in service back condition resulted 
in residual pathology that is related to the any current 
impairment of the lumbar spine.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Chelte v. Brown, 10 Vet. 
App. 268 (1997).  While treatment records document an ongoing 
clinical assessment of pain syndrome of the low back, 
examination has revealed minimal objective findings.  The 
appellant maintains that his current back disability had its 
onset during service.  However, there is no medical evidence 
which supports such a conclusion.  The Board cannot accept 
the appellant's own lay speculation on medical matters, in 
the absence of demonstrated medical expertise or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In that 
regard, the appellant's uncorroborated statements are not of 
sufficient probative weight nor are they competent medical 
evidence to establish a causal relationship between any 
incident of service and any subsequently diagnosed disorder 
of the spine.  In this case, the subsequently diagnosed 
impairment of the spine is not reasonably shown to be of 
service origin nor is it reasonably shown to be related to 
any incident which occurred during service. 

With respect to the claimed skin disorder, there is likewise 
no competent medical evidence which demonstrates that the 
claimed skin disorder is causally related to the appellant's 
period of military service.  The Board has considered the 
various post service clinical findings regarding the 
appellant's dermatological symptomatology.  In this case, 
however, the record on appeal relative to this issue does not 
contain a medical opinion that the claimed skin disorder is 
etiologically related to any incident of service.  See 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992). 

Finally, with respect to the claim for psychiatric 
impairment, service medical records do not contain a 
diagnostic impression of psychiatric disability based upon 
the clinical findings of record at that time.  In this case, 
the appellant maintains that his current psychiatric disorder 
was manifested during service.  Relative to the appellant's 
claimed disability, there is no competent medical evidence of 
record of a nexus between the appellant's psychiatric 
disability and his period of military 

service.  What remains decisive in this case is not only is 
there no evidence of diagnosed psychiatric disability during 
service or within one year thereafter, the record remains 
devoid of competent medical evidence or opinion demonstrating 
that the appellant's current psychiatric disorder is related 
to his period of military service.

In that regard, the record on appeal contains no medical 
opinion or contemporaneous clinical findings linking any of 
the claimed disorders to the appellant's service in the 
military.  The record is conspicuously negative for any 
medical opinion which indicates any correlation between the 
claimed disabilities and the appellant's period of military 
service.

In general, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is one of medical causation.  Lay parties are competent 
to make assertions as to concrete facts within their 
respective observations and recollection.  Their assertions, 
however, are not competent to prove that which would require 
specialized knowledge or training. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95. 
Accordingly, the claims for entitlement to service connection 
for back, skin, and psychiatric disorders must denied as not 
well grounded.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case the question of 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting well-grounded claims.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).



ORDER

New and material evidence having been submitted to reopen the 
claims for service connection for back, skin, and psychiatric 
disorders, and these claims not having been found to be well 
grounded, the appeal is denied. 




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

